DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1 and 6. Applicant has added claims 7-20. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a branch line provided between and connecting the arterial blood circuit and the venous blood circuit, the branch line branches off between the dialysate introduction line of the venous blood circuit and the dialysate drain line of the arterial blood circuit”. In the instant specification, the branch line has the reference character L10 (Paragraph 0123), the arterial blood circuit has the reference character 2 (Paragraph 0106), the venous blood circuit has the reference character 3 (Paragraph 0107), the dialysate introduction line has the reference character L1 (Paragraph 0119), and the dialysate drain line has the reference character L2 (Paragraph 0120). As best understood by the examiner based on the instant specification, drawings, and claims, the dialysate introduction line L1 and dialysate drain line L2 are not parts of the venous blood circuit 3 and arterial blood circuit 2, respectively. As depicted in the drawings, the branch line L10 branches off between the dialysate introduction line L1 and dialysate drain line L2 via detour line L5 and bypass line L9 (Fig. 1; Paragraph 0051) but does not appear to connect the arterial blood circuit 2 and the venous blood circuit 3. The branch line L10 connects to the arterial blood circuit 2 and the venous blood circuit 3 via a communicating line La and wye connector a (Figure 1; Paragraph 0051), but does not appear to connect the arterial blood circuit with the venous blood circuit, as the wye connector provides the connection between the arterial blood circuit. Furthermore, if the dialysate introduction line was a part of the venous blood circuit and the dialysate drain line was a part of the arterial blood circuit, then the branch line could be interpreted to connect the arterial blood circuit and the venous blood circuit, but the claims and specification do not appear to support that interpretation, as best understood by the examiner, because the dialysate introduction and drain lines are recited as a part of the 





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the dialysate introduction line of the venous blood circuit" and “the dialysate drain line of the arterial blood circuit” in lines 9 and 10 of claim 1.  There is insufficient antecedent basis for these limitations in the claim. A “dialysate introduction line of the venous blood circuit” is not recited prior to the recitation in lines 9 and 10 of claim 1. Likewise, a “dialysate drain line of the arterial blood circuit” is not recited prior to the recitation in lines 9 and 10 of claim 1. Furthermore, from the claims as written, it is unclear if the “dialysate introduction line of the venous blood circuit” and 
Claims 2-20 are rejected under 35 U.S.C. 112(b) as indefinite because they are dependent upon claim 1, which is rejected as indefinite. If the indefiniteness rejection of claim 1 is overcome, then so will the indefiniteness rejections of claims 2-20.
Additionally, with respect to claim 19, claim 19 recites the limitation “the dialysate introduction line of the branch line”. There is lack of antecedent basis for this limitation in the claims. Neither claim 19 or any of the claims it is dependent upon recite a “dialysate introduction line of the branch line” or indicate that the dialysate introduction line is a part of the branch line. Based on the drawings and specification, the “dialysate introduction line of the branch line” was interpreted to be the flow path of the branch line L10 that connects with detour line L9, because detour line L9 connects the branch line with the dialysate introduction line L1.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent Application Publication No. 2013/0150768) in view of Sugioka (U.S. Patent No. 8,900,173) and in further view of Kenley et al. (U.S. Patent No. 6,044,691).
Regarding claim 1, Sakamoto discloses a blood purification apparatus (Figs. 5-7; Paragraphs 0094-0095) comprising: a blood circuit (Figs. 5-7, feat. 1; Paragraph 0095) including an arterial blood circuit (Figs. 5-7, feat. 1a; Paragraph 0095) and a venous blood circuit (Figs. 5-7, feat. 1b; Paragraph 0095) through which blood of a patient is allowed to be extracorporeally circulated (Paragraph 0074); a blood purification device provided between the arterial blood circuit and the venous blood circuit and that purifies the blood flowing in the blood circuit (Figs. 5-7, feat. 4; Paragraph 0095); a tube section (Figs. 5-7, feat. A) including a dialysate introduction line (Figs. 5-7, feat. L1; Paragraph 0095) and a dialysate drain line (Figs. 5-7, feat. L2; Paragraph 0095) through which dialysate is introduced into and drained from the blood purification device, respectively (Paragraph 0095); a pressure-detecting device (Figs. 5-7, feat. 8; Paragraph 0095; Paragraph 0102) that is capable of detecting a pressure in the tube section or a pressure in the blood circuit (Paragraph 0102); a communicating line connected to the tube section and to the blood circuit (Figs. 5-7, feat. L10; Paragraphs 0096-0097) and that allows a flow route of the tube section and a flow route of the blood circuit to communicate with each other (Paragraph 0096); and a pressure applying step (Paragraph 0105) in which a negative pressure or a positive pressure is applied to the flow route of one of the tube section and the blood circuit (Paragraphs 0099-0101 and 0107); a propagating step in which the negative pressure or the positive pressure applied in the pressure-applying step is propagated to the flow route of an other of the tube section and the blood circuit through the communicating line (Paragraphs 0100-0101 and 0107); and a checking step in which whether or not the propagation step is successful is checked with reference to the pressure detected by the pressure-detecting device (Paragraphs 0106 and 0108), and in which whether or not the connection of the communicating line is appropriate is checked with reference to whether or not the propagation of the negative pressure or positive pressure is successful (Paragraph 0108).
Sakamoto does not disclose a branch line provided between and connecting the arterial blood circuit and the venous blood circuit, the branch line branches off between the dialysate introduction line of the venous blood circuit and the dialysate drain line of the arterial blood circuit, a control device that is capable of controlling opening and closing of any of clamping devices included in the tube section or in the blood circuit and operation of any of pumps included in the tube section or in the blood circuit, or that the control device that performs the controlling is capable of executing the steps disclosed by Sakamoto. It is obvious to modify the blood purification apparatus disclosed by Sakamoto to include a control device that is capable of opening and closing any of the clamps in the apparatus, operating the pumps in the apparatus, and is capable of performing the pressure applying step, propagating step, and checking step in order to make the functioning of the apparatus automatic. See MPEP 2144.04.III for more details. Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus disclosed by Sakamoto so that it includes a control device that is capable of controlling opening and closing of any of clamping devices included in the tube section or in the blood circuit and operation of any of pumps included in the tube section or in the blood circuit and that the control device that performs the controlling is capable of executing the steps disclosed by Sakamoto so that the steps could be executed automatically.
Sugioka teaches a blood purification apparatus that performs a testing process to confirm the connection of a dialysate infusing line to a collection port by measuring the fluid pressure within a closed circuit (Abstract). Sugioka teaches that the apparatus includes a control device that controls the opening and closing of clamps, as well as the operation of pumps in the apparatus (Col. 5, lines 33-55). Sugioka teaches that the control device allows for the automatic execution of the test process, which advantageously allows for a reduction in human error (Col. 1, lines 40-55; Col. 5, lines 33-55). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto so that it includes a control device that is capable of controlling opening and closing of any of clamping devices included in the tube section or in the blood circuit and operation of any of pumps included in the tube section or in the blood circuit and that the control device that performs the controlling is capable of executing the steps disclosed by Sakamoto so that the steps could be executed automatically and human error could be reduced as taught by Sugioka.
Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a medical instrument such as a dialysis machine (Abstract). Kenley teaches a disinfection  manifold (Fig. 2, feat. 100; Col. 7, lines 35-48) comprising an arterial line port (Fig. 2, feat. 102; Col. 7, lines 35-48) and a venous line port (Fig. 2, feat. 104; Col. 7, lines 35-48) that the arterial line (Fig. 2, feat. 42; Col. 6, lines 32-52) and the venous line (Fig. 2, feat. 40; Col. 6, lines 32-52) may be respectively connected to for integrity testing (Figs. 3-5; Col. 8, lines 24-29). When the arterial line and venous line are connected to the arterial line port and venous line port, the arterial line and venous lines are fluidly connected via the normally open port NO of the three-way valve V20, which bridges line 106, connected with the venous line, and line 120, connected with the arterial line (Fig. 2; Col. 8, lines 14-23). When opened, the normally closed port NC of the three-way valve V20 allows the arterial line 42 to communicate with the dialysate introduction line (Fig. 2, feat. 74; Col. 7, lines 3-23) and the dialysate drain line (Fig. 2, feat. 76; Col. 7, lines 3-23) via line 115, manifold 132, line 84, manifold 80, dialysate outlet line 78, and line 75, which branches off between the introduction line 74 and drain line 76 via valves 68 and 70 (Fig. 2; Col. 7, lines 3-23; Col. 7, line 59 – Col. 8, line 4). The venous line 40 may communicate with the dialysate introduction line and dialysate drain line via line 114, ultrafilter 60, and bypass valve 66, which connects to dialysate outlet line 78, and a branch line provided between and connecting the arterial blood circuit and the venous blood circuit, the branch line branched off between the dialysate introduction line of the venous blood circuit and the dialysate drain line of the arterial blood circuit so that the apparatus may perform integrity tests on its fluid circuits as taught by Kenley.
Regarding claim 3, Sakamoto in view of Sugioka and in further view of Kenly discloses the blood purification apparatus according to claim 1. Sakamoto further discloses that the negative pressure or positive pressure is applied to the flow route of the tube section in the pressure applying step (Paragraph 0099), and the negative pressure or the positive pressure is propagated to the flow route of the blood circuit through the communicating line in the propagating step 
Regarding claim 4, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 3. Sakamoto further discloses that the negative pressure is applied to the flow route of the tube section in the pressure-applying step (Paragraph 0099; Paragraph 0101).
Regarding claim 7, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1.
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a medical instrument such as a dialysis machine (Abstract). Kenley further teaches a pressure sensor in the arterial line (Fig. 2, feat. PAM; Col. 11, lines 38-46) upstream of a blood pump (Fig. 2, feat. 44; Col. 11, lines 18-25) and downstream of an arterial clamp (Fig. 2, feat. AC; Col. 11, lines 18-25). Kenley teaches that the pressure sensor PAM allows for the pressure between the arterial clamp AC and venous clamp VC and across the blood pump 44 to be measured so that the integrity of the blood tubing set clamps can be tested (Col. 8, lines 31-45; Col. 11, lines 16-55). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that the pressure-detecting device is located within the arterial blood circuit and is located on an upstream side of a blood pump so that the pressure across the blood pump can be measured and the integrity of blood circuit clamps can be tested as taught by Kenley.
Regarding claim 8, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 7.
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a medical instrument such as a dialysis machine (Abstract). Kenley further teaches a pressure sensor in the arterial line (Fig. 2, feat. PAM; Col. 11, lines 38-46) upstream of a blood pump (Fig. 2, feat. 44; Col. 11, lines 18-25) and downstream of an arterial clamp (Fig. 2, feat. AC; Col. 11, lines 18-25). Kenley teaches that the pressure sensor PAM allows for the pressure between the arterial clamp AC and venous clamp VC and across the blood pump 44 to be measured so that the integrity of the blood tubing set clamps can be tested (Col. 8, lines 31-45; Col. 11, lines 16-55). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that the pressure-detecting device is located between the blood pump and a clamping device so that the pressure across the blood pump can be measured and the integrity of blood circuit clamps can be tested as taught by Kenley.
Regarding claim 9, Sakamoto in view of Sugioka, and in further view of Kenley discloses the blood purification apparatus according to claim 1. Sakamoto further discloses that the pressure detecting device (Figs. 5-7, feat. 8; Paragraphs 0095 and 0102) is located within the venous blood circuit (Figs. 5-7, feat. 1b; Paragraphs 0095 and 0102).
Regarding claim 10, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 9. Sakamoto further discloses that the venous blood circuit includes an air-trap chamber (Figs. 5-7, feat. and the air trap chamber is provided with the pressure detecting device (Figs. 5-7, feat. 8).
Regarding claim 11, Sakamoto in view of Sugioka in further view of Kenley discloses the blood purification apparatus according to claim 10.
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a medical instrument such as a dialysis machine (Abstract). Kenley further teaches a pressure sensor in the arterial line (Fig. 2, feat. PAM; Col. 11, lines 38-46) upstream of a blood pump (Fig. 2, feat. 44; Col. 11, lines 18-25) and downstream of an arterial clamp (Fig. 2, feat. AC; Col. 11, lines 18-25). Kenley teaches that the pressure sensor PAM allows for the pressure between the arterial clamp AC and venous clamp VC and across the blood pump 44 to be measured so that the integrity of the blood tubing set clamps can be tested (Col. 8, lines 31-45; Col. 11, lines 16-55). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that it comprises a second of the pressure-detecting device is located within the arterial blood circuit and is located on an upstream side of a blood pump so that the pressure across the blood pump can be measured and the integrity of blood circuit clamps can be tested as taught by Kenley.
Regarding claim 12, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1.
As discussed above, Sakamoto discloses a blood purification apparatus (Abstract). Sakamoto teaches an embodiment (Fig. 16) in which a pressure sensor (Fig. the pressure detecting device is located within the dialysate drain line in order to aid with detecting leakages as taught by Sakamoto.
Regarding claim 13, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 12.
As discussed above, Sakamoto discloses a blood purification apparatus (Abstract). Sakamoto teaches an embodiment (Fig. 16) in which a pressure sensor (Fig. 16, feats. 8 and P2) is located on the dialysate drain line (Fig. 16, feat. L2) downstream of an electromagnetic valve (Fig. 16, feat. V4) in order to aid in detecting leakages (Paragraph 0146). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that the pressure detecting device is located on a downstream side of an electromagnetic valve in order to aid with detecting leakages as taught by Sakamoto.
Regarding claim 14, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 13.
As discussed above, Sugioka teaches a blood purification apparatus that performs a testing process to confirm the connection of a dialysate infusing line to a collection port by measuring the fluid pressure within a closed circuit (Abstract). Sugioka the pressure detecting device is located between a first bypass line and a second bypass line to ensure the proper connection of the communicating line as taught by Sugioka.
Regarding claim 15, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification according to claim 1. Sakamoto further discloses a relief valve (Figs. 5-7, feat. V5; Paragraphs 0078, 0100, and 0101) is located within a detour line (Figs. 5-7, feat. L7; Paragraph 0078) that is connected to the dialysate drain line (Figs. 5-7, feat. L2).
Regarding claim 16, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1. Sakamoto further discloses that the detour line is connected on an upstream side of a duplex pump (Figs. 5-7, feat. 5; Paragraph 0095) and a downstream side of the duplex pump so that the duplex pump is capable of being bypassed by the detour line (Figs. 5-7, feat. L7; Paragraph 0078).
Regarding claim 17, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1. Sakamoto further discloses a detour line having a first end connected to the dialysate drain line and a second end connected to the dialysate drain line (Figs. 5-7, feat. L7; Paragraph 0078).
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a dialysis machine involving a branch line. As discussed above, the branch line, which comprises the flow path formed by line 75 and dialysate outlet line 78, taught by Kenley fluidly connects the arterial line, the venous line, the dialysate introduction line, and the dialysate drain line. As discussed above, an apparatus including a system that connects these lines is useful for performing integrity tests of the extracorporeal circuit (Col. 2, lines 50-53; Col. 8, lines 31-45; Cols. 8-11, Tests 1-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that a first end of the branch line is connected to the detour line so that the arterial line, venous line, dialysate introduction line, and dialysate drain lines are connected for integrity tests as taught by Kenley.
Regarding claim 18, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 17. Sakamoto further a second detour line extends between the dialysate introduction line and the dialysate drain line (Figs. 5-7, feat. L8; Paragraph 0079).
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a dialysis machine involving a branch line. As discussed above, the branch line, which comprises the flow path formed by line 75 and dialysate outlet line 78, taught by Kenley fluidly connects the arterial line, the venous line, the dialysate introduction line, and the dialysate drain line. As discussed above, an apparatus including a system that connects these lines is useful for performing integrity tests of the extracorporeal circuit (Col. 2, lines 50-53; Col. 8, lines 31-45; Cols. 8-11, Tests 1-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that a second end of the branch line is connected to the second detour line so that the arterial line, venous line, dialysate introduction line, and dialysate drain lines are connected for integrity tests as taught by Kenley.
Regarding claim 19, Sakamoto in view of Sugioka and in further view of Kenley discloses the apparatus according to claim 18. Sakamoto further discloses that the second detour line includes an electromagnetic valve (Figs. 5-7, feat. V6), but is silent with respect to the branch line. Sakamoto teaches that the valve in the second detour line may be opened and closed to control the flow of dialysate and the transmission of positive and negative pressure through the apparatus (Paragraphs 0100 and 0101). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by the second detour line includes an electromagnetic valve on the dialysate introduction line of the branch line in order to allows the control of the flow dialysate and the transmission of positive and negative pressure through the branch line.
Regarding claim 20, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1. As discussed above, Sakamoto discloses a communicating line (Figs. 5-7, feat. L10), but discloses that the communicating lines connects the dialysate introduction line L1 with the arterial line 1a and venous line 1b.
As discussed above, Kenley teaches tests for verifying the integrity of the extracorporeal circuit of a dialysis machine involving a branch line. As discussed above, the branch line, which comprises the flow path formed by line 75 and dialysate outlet line 78, taught by Kenley fluidly connects the arterial line, the venous line, the dialysate introduction line, and the dialysate drain line. Modifying the apparatus disclosed by Sakamoto in view of Sugioka and in further view of Kenley so that the end of the communicating line connected to the dialysate introduction line is connected with the branch line would allow the communicating line to connect both the dialysate introduction and drain lines with the arterial and venous lines, instead of just the dialysate introduction line. As discussed above, Kenley teaches that connecting the dialysate introduction and drain lines with the arterial and venous lines is useful for performing integrity tests of the extracorporeal circuit (Col. 2, lines 50-53; Col. 8, lines 31-45; Cols. 8-11, Tests 1-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the one end of the communicating line is connected to the branch line so that both the dialysate introduction line and the dialysate drain line may be connected with the arterial and venous blood circuits and the apparatus may perform integrity tests as taught by Kenley.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent Application Publication No. 2013/0150768) in view of Sugioka (U.S. Patent No. 8,900,173) and in further view of Kenley et al. (U.S. Patent No. 6,044,691), and in further view of Polaschegg et al. (U.S. Patent No. 6,533,747).
Regarding claim 2, Sakamoto in view of Sugioka and in further view of Kenley discloses the blood purification apparatus according to claim 1. Sakamoto in view of Sugioka and in further view of Kenley does not disclose that not only whether or not the connection of the communicating line is appropriate but also whether or not the flow route of the blood circuit has any blockage is checked in the checking step.
Polaschegg teaches an extracorporeal blood circuit (Abstract). Polaschegg teaches that the blood circuit comprises a pressure sensor (Fig. 1, feat. 109; Col. 3, lines 27-41) for measuring fluid pressure through the blood line (Col. 7, lines 55-67). Polaschegg teaches that the both tubing disconnection and occlusion due to kinked tubing result in reduced fluid pressure (Col. 8, lines 9-25). Polaschegg teaches that detecting both tubing disconnection and occlusion should trigger alarms to alert a user to fix the issue (Col. 8, lines 9-25). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify not only whether or not the connection of the communicating line is appropriate but also whether or not the flow route of the blood circuit has any blockage is checked in the checking step so that a user can be alerted to fix both the connection of the communicating line and a blockage as taught by Polaschegg.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent Application Publication No. 2013/0150768) in view of Sugioka (U.S. Patent No. 8,900,173) and in further view of Kenley et al. (U.S. Patent No. 6,044,691),  and in further view of Masaoka (U.S. Patent Application Publication No. 2010/0234787).
Regarding claim 5, Sakamoto in view of Sugioka and in further view of Kenley discloses the apparatus according to claim 1. Sakamoto in view of Sugioka and in further view of Kenley does not disclose that the negative pressure or positive pressure is applied to the flow route of the blood circuit in the pressure-applying step, and the negative pressure or the positive pressure is propagated to the flow route of the tube section through the communicating line in the propagating step.
Masaoka teaches a hemodialyzer for preventing air inclusion or blood loss by detecting connection failures (Abstract). Masaoka teaches embodiments in which the blood pump (Fig. 3, feat. P4) while the hemodialyzer is being primed. Masaoka teaches that in these embodiments, the blood pump aids with spotting connection issues at points upstream of the pump, even connection issues that cannot be seen with visual inspection, by pulling air through connection gaps, which results in a pressure change at downstream pressure sensors (Paragraphs 0037 and 0038). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the the negative pressure or positive pressure is applied to the flow route of the blood circuit in the pressure-applying step, and the negative pressure or the positive pressure is propagated to the flow route of the tube section through the communicating line in the propagating step so that connection issues upstream from the location at which pressure is applied in the blood circuit can be detected as taught by Masaoka.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent Application Publication No. 2013/0150768) in view of Sugioka (U.S. Patent No. 8,900,173) and in further view of Kenley et al. (U.S. Patent No. 6,044,691), and in further view of Hasegawa et al. (U.S. Patent No. 8,608,680).
Regarding claim 6, Sakamoto in view of Sugioka and in further view of Kenly discloses the blood purification apparatus according to claim 1. Sakamoto in view of Sugioka and in further view of Kenley does not disclose that the communicating line is connectable to a connection port provided to the dialysate drain line or to the branch line branching off from the dialysate drain line. Sakamoto discloses that the communicating line (Figs. 5-7, feat. L10) is connectable to a connection port (Figs. 5-7, feat. 10) provide on the dialysate introduction line (Figs. 5-7, feat. L1).
Hasegawa teaches a dialysis apparatus with a dialysate infusing line connected to either the dialysate introducing line or the dialysate discharging line on one end (Abstract). Hasegawa teaches that connecting the tube section and the blood circuit with a dialysate infusing line between the blood circuit and either the introducing line or the discharging line prevents the generation of excess positive pressure during the communicating line is connectable to a connection port provided to the dialysate drain line in order to prevent the generation of excess positive pressure as taught by Hasegawa.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Applicant’s Remarks, filed 12/23/2020, with respect to the rejections of claims 1, 3, and 4 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new grounds of rejection has been made of claims 1, 3, and 4 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka and in further view of Kenley.
Applicant argues that the Office has not demonstrated that the pressure sensor is capable of detecting a pressure in the tube section or the blood circuit, and that the Office has not demonstrated that the pressure sensor monitors either the tube section or the blood circuit. However, as cited above, the pressure sensor disclosed by Sakamoto (Figs. 5-7, feat. 8; Paragraphs 0095 and 0102) is capable of detecting a pressure in the blood circuit (Paragraph 0102). Paragraph 0102 of Sakamoto discloses that “the liquid leakage detecting mechanism 8 includes the venous pressure sensor P as the liquid pressure detecting device … the venous pressure sensor P is able to continuously detect the venous pressure during the blood purification treatment”. 
Applicant further argues that the Office has not demonstrated that the communicating line L10 is connected to both the tube section and the blood circuit. However, as shown in at least figure 5 of Sakamoto, the communicating line L10 is connected to the dialysate introduction line L1 via port 10 in the bypass line L9 connected to the dialysate introduction line L1 (Fig. 5; Paragraph 0096). Furthermore, the communicating line L10 is connected to the arterial line 1a via an arterial air trap chamber 3a and to the venous line 1b via a venous air trap chamber 3b (Fig. 5; Paragraph 0096). Therefore, the communicating line L10 is connected to both the tube section and the blood circuit.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 12/23/2020 with respected to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka, and in further view of Polaschegg have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 2 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka, and in further view of Kenley, and in further view of Polaschegg.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 12/23/2020 with respected to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over 
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 12/23/2020 with respected to the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka, and in further view of Hasegawa have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 6 under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Sugioka, and in further view of Kenley, and in further view of Hasegawa.
Conclusion







































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781